Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on 07/25/22 is acknowledged.  Applicant elected Species A with traverse, suggesting Species A and B should be combined.  Examiner agrees.
Claim 10 is withdrawn for being drawn to nonelected Group II.  Claims 3 and 4 are withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species D (Figure 9) and Species E (Figure 10), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US PGPub 2019/0214716) in view of Pressel (US PGPub 20080079565).
Claim 1:  Yamada teaches (Figures 2A, 3A, and 5) an electronic apparatus comprising: a substrate (11); a semiconductor device mounted on a first surface of the substrate and including a wireless circuit (12) [0021]; a non-conductive portion (13) formed on the first surface of the substrate to seal the semiconductor device; a first metal film (14) provided along from a surface of the non-conductive portion to at least one edge surface of the substrate to make contact at the edge surface with a first wire (16A, 17A) disposed on the substrate; a second metal film (14) provided along from the surface of the non-conductive portion to the at least one edge surface of the substrate and separately from the first metal film to make contact at the edge surface with a second wire (16B, 17B) disposed on the substrate; and a rechargeable battery (33) including a first electrode electrically connected to the first wire, and a second electrode electrically connected to the second wire.  It is noted that the first and second metal film can be any section of the metal film (14) as the claim does not require them to be physically separated by another structure or gap.  Yamada does not specify that the battery is rechargeable.  Pressel teaches the use of a rechargeable battery in a wireless sensor used for applications wherein the device’s battery cannot be easily replaced [0011].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Yamada to have a rechargeable battery, giving the device more flexibility in its usage.  Examiner also believes that one of ordinary skill in the art would assume/adjust the battery to be rechargeable as it is common in wireless communication devices/modules and is well known in the technology of semiconductor wireless devices (i.e. cellphone).  In addition, one of ordinary skill in the art would know that the battery has first and second electrodes, as is common for batteries, and that these electrodes would be connected to the first and second wires to provide power to the semiconductor device within the wireless communication device.
Claim 2:  Yamada teaches (Figures 5) the rechargeable battery is mounted on a second surface of the substrate.  
Claim 5:  Yamada teaches [0046] the first electrode of the rechargeable battery is electrically connected to the first wire via a third wire and a power circuit disposed on the substrate.  Yamada states that the battery can be placed directly below the module and is connected to a common substrate (PCB) with the semiconductor device.  One of ordinary skill in the art would be able to design the circuitry such that the battery is electrically connected to the first wire via a third wire within a power circuit of the printed circuit board (31) to supply power to the semiconductor device.  Yamada does not explicitly describe the power circuit.  Pressel teaches a power circuit used in conjunction with the battery to stabilize the voltage applied to the rest of the circuitry in the wireless sensor.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Yamada to have a power circuit to ensure safe voltage levels to the circuitry of the wireless device [0052].
Claim 6:  Yamada teaches (Figures 2A, 3A, and 5) the second metal film is provided so as to partly overlap with the semiconductor device as viewed in a direction perpendicular to the first surface of the substrate.  
Claim 7:  Yamada teaches (Figures 2A, 3A, and 5) the surface of the non-conductive portion includes an upper surface parallel with the first surface of the substrate, and a side surface intersecting with the upper surface, and the first metal film is provided along from the side surface of the non-conductive portion to the at least one edge surface of the substrate.  
Claim 8:  Yamada teaches (Figures 8,9) the first metal film and the second metal film are formed by cutting an integral metal film formed along from the surface of the non-conductive portion to the at least one edge surface of the substrate to form a slit-shaped gap, wherein the integral metal film is separated into the first metal film and the second metal film by the gap [0056].  Yamada in figure 9 does teach a gap in metal film (14) [0067].  It is noted that, “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore the process of cutting the integral metal to form the first and second metal films is not patentable subject matter in the scope of the process claims.
Claim 9:  Yamada teaches (Figures 3A) at least one of the first metal film and the second metal film, at least a portion of a slot antenna is located [0038].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814